Citation Nr: 1543423	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  09-21 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an initial compensable disability rating for tinea pedis and onychomycosis, prior to October 21, 2011.

3.  Entitlement to an initial disability rating in excess of 10 percent for tinea pedis and onychomycosis, since October 21, 2011.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1973 to October 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The service-connected tinea pedis and onychomycosis were initially assigned a noncompensable disability rating in the September 2007 rating decision, effective May 21, 2007.  In a January 2012 rating decision, the Decision Review Officer (DRO) increased the assigned rating to 10 percent, effective October 21, 2011.  The Veteran has not expressed satisfaction with the increased disability rating; this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In August 2015, the Veteran was scheduled to appear at the Houston RO for a video-conference hearing before a Veterans Law Judge.  Letters dated in July 2015 and August 2015 notified the Veteran of the date and time of the Board hearing, which was sent to his address of record.  See 38 C.F.R. § 3.1(q) (2015) (notice means written notice sent to a claimant or payee at his or her latest address of record).  He failed to appear for said hearing, and has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).


FINDINGS OF FACT

1.  A chronic back disability did not have its clinical onset in service and is not otherwise related to the Veteran's active service.

2.  Prior to October 21, 2011, tinea pedis and onychomycosis were manifested by coverage less than 5 percent of the entire body and did not require the use systemic therapy or other immunosuppressive drugs.

3.  Since October 21, 2011, tinea pedis and onychomycosis has been manifested by coverage less than 20 percent of the entire body and does not require the use of systemic therapy or other immunosuppressive drugs.


CONCLUSIONS OF LAW

1.  A chronic back disability was not incurred in or aggravated in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  Prior to October 21, 2011, the criteria for a compensable disability rating for tinea pedis and onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).

3.  Since October 21, 2011, the criteria for a rating higher than 10 percent for tinea pedis and onychomycosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. § 4.118, Diagnostic Code 7806.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided that will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

With respect to the increased initial rating claim, the claim for a higher disability rating is a "downstream" issue in that it arose from an initial grant of service connection.  Prior to the September 2007 rating decision, the RO issued a letter in July 2007 that advised the Veteran of the evidence necessary to substantiate his claim for service connection and of his and VA's respective obligations with regard to obtaining evidence.  

Importantly, where, as here, service connection has been granted and the initial rating and effective dates have been assigned, the claim for service connection has been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the service connection claim, the July 2007 letter informed the Veteran of the evidence needed to sustain a claim of direct service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) ; Quartuccio, at 187.  He was also informed of the types of evidence that could substantiate this claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated and was informed that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  He was also provided with notice of how disability ratings and effective dates are determined.  Accordingly, the Board concludes that VA has met its duty to notify the Veteran with respect to all of the issues on appeal.

Regarding VA's duty to assist, the RO obtained service personnel records, service treatment records (STRs), VA and private treatment records in furtherance of his claims.  

The Veteran was afforded VA examinations in August 2007 and October 2011.  The VA examiners thoroughly reviewed the Veteran's past medical history, documented his medical conditions, and rendered opinions that are consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Therefore, the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, VA has no duty to inform or to assist that has been unmet.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for any condition listed in 38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

Here, the Veteran claims that his back disability is due to his military service.  
See Veteran's claim dated May 2007.  

STRs show complaints and treatment of back pain; contemporaneous x-ray reports show no abnormalities of the lumbar spine.  See, e.g., STRs dated April 1979, May 1979, June 1979, and November 1979.  Specifically, in a September 1974 emergency room STR, the Veteran reported that he was assaulted and kicked in the middle of his back.  He denied back pain and the physician noted there were no bruises or contagions.  In an October 1975 STR, the Veteran complained of low back pain while loading a tire overhead; the physician assessed a muscle strain.  In a November 1979 hospital discharge note, a physician evaluated the Veteran with "back pain with etiology unknown."  The physician stated that the Veteran has had continuous onset of mid dorsal back pain for 6 months and an x-ray of the spine is "not grossly remarkable."  In a November 1979 STR, a physician noted the Veteran's "pain all over," with numbness in his shoulder and upper thigh.  The physician assessed paresthesias, arthritis of the finger, conjunctive, numbness in the upper thigh, and ureteritis which are suggestive of "a Reiter's (doubt) with joint involvement."  Furthermore, the physician stated that during the Veteran's hospital stay, examinations and workups were "unremarkable."  

Post-service treatment records reflect complaints of back pain in December 2002.  March 2006 and May 2006 VA treatment records document the Veteran's history of back pain initially occurring in 1998.  X-ray reports in March 2006 and May 2006 show no abnormalities the lumbar spine.  Specifically, a March 2006 x-ray report shows no "significant" degenerative joint disease of the spine.

During an August 2007 VA examination, the Veteran reported he has suffered from back pain since service.  In 2002, he sought treatment due to increased back pain.  The VA examiner noted that a review of the STRs showed a workup and testing for Icelandic disease; however, no results were provided.  The VA examiner also noted that x-rays conducted in October 2006 show degenerative changes in the lumbar spine.  The examiner diagnosed DDD of the lumbar spine.  After a review of the record, the examiner opined that it is less likely than not that the Veteran's back disability was incurred in or caused by his military service.  The VA examiner reasoned that although the Veteran was treated with physical therapy for spinal manipulation for his back pain, the Veteran's x-ray reports of the thoracic and lumbar spine during his military service were negative for abnormalities of the spine, to include DDD.  The examiner stated that more likely etiologies for osteoarthritis include, "but not limited to: age, obesity, deconditioning, heredity, ethnicity, concomitant health issues, and post-service occupation."  

In the Veteran's February 2012 VA form 9, he stated that during his military service he suffered from back pain.  And, although x-rays conducted during his military service show no abnormality of his spine, he asserts that such x-rays were inaccurate.  He stated that there is a direct correlation between his in-service back pain and his current back disability.  

The Board finds that entitlement to service connection for a back disability has not been established.  

Initially, STRs document several complaints of back pain; however, x-ray reports showed no abnormalities of the spine.  Although the November 1979 STR physician noted paresthesias and Reiter's disease; such assessments were not conclusively linked to the Veteran's back.  Further, the November 1979 STR seems to be an assessment as the Veteran's complaints of all over pain and numbness and not in relation to his back pain.  Crucially, the November 1979 physician noted that the Veteran's examinations and workups were "unremarkable."

In 1981, the Veteran submitted a claim for compensation to VA as to the issues of right knee, eye, and jaw disabilities due to his military service.  There was no mention of back disability.  The Veteran was aware of the compensation program and it seems logical that if his back was continuously symptomatic, he would have mentioned this when filing a claim of compensation for other disabilities.  In February 1981, the Veteran was afforded a VA examination, and reported no complaints, treatments, or diagnosis of a back disability.  

The earliest evidence of record diagnosing degenerative disc disease  of the spine was not until October 2006, which is decades after the Veteran's separation from service.  The Veteran reported that he did not seek treatment for his back pain until 2002.  See VA examination report dated August 2007.  The Board finds persuasive that there is a significant gap of several decades between the Veteran's in-service back pain and the first evidence of back treatment, which also weighs against a finding that a back disability was present during service or in the year immediately after service.  As such, the evidence fails to show continuity of symptoms within one year from the date of separation from his military service.  See 38 C.F.R. §§ 3.303(b); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service.).  
The August 2007 VA examination report was based on review of the Veteran's medical history, as well as, an interview and a physical examination of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000)(holding when assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered and the opinion is considered probative if it is definitive and supported by detailed rationale.).   Therefore, the Board finds probative the August 2007 VA opinion that concluded that the back disability was less likely than not incurred in or caused by service.  This opinion is considered probative as it was based upon a review of the medical records, included a discussion that was consistent with the medical evidence, and provided an informed rationale as to the unfavorable nexus opinion rendered.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  As such, the August 2007 VA examiner's negative nexus opinion stands unchallenged.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to degenerative changes is commonly known and, therefore, the Veteran's testimony that his degenerative changes in his spine is related to his military service has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the August 2007 VA examination report is more probative than the Veteran's statements.  The examiner was able to review the overall record, including the Veteran's history and opinions.  

The preponderance of the evidence is against the Veteran's claim for service connection for a back disability.  Reasonable doubt does not arise, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran is assigned a noncompensable disability rating for tinea pedis and onychomycosis, prior to October 21, 2011, and a 10 percent disability rating, since October 21, 2011, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7899-7806.  The Veteran claims that his service-connected tinea pedis and onychomycosis warrant a higher initial rating for the entire duration of the appeal.

When an unlisted disease, injury, or residual is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows.  The first two digits will be selected from that part of the schedule most closely identifying the part or system of the body involved.  The last two digits will be "99" for all unlisted conditions.  38 C.F.R. §§ 4.20, 4.27 (2015).  Here, the Veteran's disability is not specifically listed in the rating schedule and is therefore rated analogous to a disability in which not only the functions are affected, but the anatomical location and symptoms are closely related.  
Under Diagnostic Code 7806, a noncompensable evaluation is provided for dermatitis or eczema affecting less than 5 percent of the entire body or less than 5 percent of exposed area, and requiring no more than topical therapy during the past 12-month period.  A 10 percent disability rating will be assigned where at least five percent, but less than 20 percent of the entire body or at least five percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent disability rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  The maximum 60 percent disability rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).

The rating criteria for skin disabilities were revised after VA received the Veteran's claim, effective October 23, 2008.  The revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54708 (Sept. 23, 2008); see also 77 Fed. Reg. 2909 (Jan. 12, 2012) (correcting the applicability-date language for the revised rating criteria for scars).  The change in the law did not impact Diagnostic Code 7806, the relevant code section in this case.

Turning to the evidence of record, the Veteran was afforded a VA examination in August 2007.  He reported that his treatment plan for his tinea pedis and onychomycosis consisted of topical creams and over-the-counter powders.  Upon physical examination, the examiner noted scaling and a thickening of the soles of both feet.  The examiner found distal subungual onychomycosis with yellowing and thickening of the toenails.  The examiner diagnosed onychomycosis affecting the first though fifth toenails bilaterally and chronic tinea pedis bilaterally.  The examiner stated that less than .5 percent of the Veteran's body was affected by tinea pedis and onychomycosis.  

In an October 2010 VA treatment record, the physician noted that the Veteran's tinea pedis affected his toes and toenails.  

The Veteran was afforded a second VA examination in October 2011.  The Veteran reported that over the past 6 weeks, his skin treatment plan consisted of topical medications.  The examiner diagnosed onychomycosis and tinea pedis affecting the toenails and feet, bilaterally.  The examiner noted redness, scaling, and skin breakdown of the Veteran's feet.  There was no evidence of scarring or disfigurement of the head, face, or neck.  The examiner found that more than five percent of exposed areas and less than 20 percent of the total body area was affected by tinea pedis and onychomycosis.

Prior to October 21, 2011, the Veteran's onychomycosis and tinea pedis more closely approximates a noncompensable disability rating.  During this period, his symptoms showed that less than 5 percent of his body was affected by tinea pedis and onychomycosis and was treated with topical creams.  Such symptoms are consistent with the noncompensable disability rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7806.  A compensable disability rating is not warranted, as there is no evidence that he was treated with systemic therapy or other immunosuppressive drugs or that onychomycosis and tinea pedis encompassed an area of five percent of the entire body.  Therefore, a higher rating prior to October 21, 2011, has not been established. 

Since October 21, 2011, the Veteran's onychomycosis and tinea pedis more closely approximates a 10 percent disability rating.  During this period, his symptoms showed that more than five percent of exposed areas and less than 20 percent of the total body area was affected by tinea pedis and onychomycosis and was treated with topical creams.  These symptoms are consistent with the 10 percent disability rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7806.  The next higher rating of 30 percent is not warranted, as there is no evidence that he was treated with systemic therapy or other immunosuppressive drugs or that onychomycosis and tinea pedis encompassed an area of 20 percent of the entire body.  Therefore, a higher rating from to October 21, 2011, has not been established.

Finally, the Board has considered the applicability of other Diagnostic Codes pertaining to the skin.  Here, the Veteran does not have any disfigurement or scars. His predominant disability manifests itself by skin and toenail irritation, which is expressly contemplated by the appropriate Diagnostic Code 7806 applied above.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).  The Board finds that no other diagnostic codes are applicable in this case.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (the choice of Diagnostic Code should be upheld so long as it is supported by explanation and evidence).

Accordingly, the evidence of record has not shown that the Veteran's onychomycosis and tinea pedis warrant a compensable disability rating prior to October 21, 2011, or in excess of 10 percent from October 21, 2011, and the claim is denied.  

III.  Extraschedular

Consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).

Here, the rating criteria specifically address the Veteran's onychomycosis and tinea pedis.  As indicated above, the August 2007 and October 2011 VA examiners noted the Veteran's skin complaints, documented the exposed affected areas, and his treatment plan.  The diagnostic codes in the rating schedule corresponding to disability of the skin provide disability ratings on the basis of exudation or itching, marked disfigurement; and systemic or nervous manifestations, or exceptional repugnance.  See 38 C.F.R. § 4.118, DC 7806.  In summary, the schedular criteria for skin disabilities contemplate a wide variety of manifestations of problems and conditions.  Accordingly, a referral for extraschedular consideration is not warranted because his onychomycosis and tinea pedis are contemplated by the rating schedule.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

In addition, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not reported, and the evidence does not otherwise reflect, that he has been unemployed during the appeal period due to any service-connected disability or that he is prevented from securing and following gainful employment due to any such disability.  A clear preponderance of the evidence is against a finding that the severity of the onychomycosis and tinea pedis warrant a TDIU.











ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to an initial compensable disability rating for tinea pedis and onychomycosis, prior to October 20, 2011, is denied.

Entitlement to an initial disability rating in excess of 10 percent for tinea pedis and onychomycosis, since October 21, 2011, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


